67 F.3d 300
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Phillip Brian GRABLE, Defendant-Appellant.
No. 94-1085.
United States Court of Appeals, Sixth Circuit.
Oct. 2, 1995.

1
Before:  MARTIN and SUHRHEINRICH, Circuit Judges;  and CHURCHILL, District Judge.*

ORDER

2
Phillip Brian Grable, proceeding pro se, appeals the district court's judgment of conviction on six counts of attempting to evade income tax in violation of 26 U.S.C. Sec. 7201, and two counts of failing to file an income tax return in violation of 26 U.S.C. Sec. 7203.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
On April 13, 1993, Grable was indicted on the eight counts described above.  Prior to trial, he filed a motion for a bill of particulars which would identify the specific statute making him liable for the type of taxes alleged in the charges, and a motion to dismiss on the ground that no statute makes him liable for the payment of income taxes.  The district court denied both motions in an order filed on August 8, 1993.  Following a two-week jury trial, Grable was convicted on all eight counts and was sentenced to a suspended term of 24 months in prison on


4
Accordingly, the district court's judgment, entered on January 13, 1994, is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James P. Churchill, United States District Judge for the Eastern District of Michigan, sitting by designation